Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  July 23, 2021                                                                                      Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                              Brian K. Zahra
                                                                                                            David F. Viviano
  163045(38)                                                                                            Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
                                                                                                         Megan K. Cavanagh
  JASON LAVERY,                                                                                          Elizabeth M. Welch,
                                                                                                                       Justices
           Plaintiff-Appellee,
                                                                      SC: 163045
  v                                                                   COA: 354053
                                                                      St. Clair CC: 18-002474-NI
  THERESA MARIE GAFKEN,
           Defendant-Appellee,
  and

  JOHN EDWIN DAWSON, II,
             Defendant-Appellant.
  _________________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellee to extend the time for
  filing his answer to the application for leave to appeal is GRANTED. The amended answer
  submitted on July 21, 2021, is accepted for filing.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                    July 23, 2021

                                                                                Clerk